Citation Nr: 9912950	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 7, 1977 rating decision which denied service 
connection for schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1976.  

By rating action in January 1977, the RO denied service 
connection for schizophrenia.  A notice of disagreement was 
received in December 1977, and a Statement of the Case (SOC) 
was issued on May 26, 1978.  However, the veteran did not 
perfect an appeal, and his claim became final.  

In October 1979, the veteran's representative submitted 
copies of service department records, including some 
duplicates copies, showing that the veteran was removed from 
the Temporary Disability List and permanently retired in 
September 1978.  In November 1978, the RO found that the 
additional evidence was not new and material and denied his 
request to reopen the claim of service connection for 
schizophrenia.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
schizophrenia.  A personal hearing before the RO was 
conducted in February 1996.  

In May 1996, the RO denied the veteran's claim of clear and 
unmistakable error (CUE) in the January 1977 rating decision 
which had denied service connection for schizophrenia.  In 
May 1998, the Board determined that the issue of CUE was 
inextricably intertwined with the veteran's claim to reopen 
the issue of service connection for schizophrenia.  The Board 
remanded the appeal to the RO to determine whether the 
veteran had been properly notified of the denial of the CUE 
claim; and, if so, whether a notice of disagreement had been 
received.  In June 1998, the RO determined that the veteran 
had been notified of the denial of the claim of CUE, and that 
he did not file a timely appeal.  

In August 1998, the Board concluded that the veteran was not 
properly notified of the denial of his claim of CUE, and that 
a timely notice of disagreement had been received.  The Board 
then remanded the appeal to the RO to provide the veteran 
with a Statement of the Case (SOC) and to inform him of his 
appellate rights.  The veteran perfected a timely appeal in 
October 1998, and the case was returned to the Board for 
appellate consideration in March 1999.  


FINDINGS OF FACT

1.  No compelling evidence or argument has been submitted to 
show that the correct facts were not before the RO or that 
statutory or regulatory provisions were not correctly applied 
in the January 1977 rating decision which denied service 
connection for schizophrenia.  

2.  Service connection for schizophrenia was last finally 
denied by an unappealed rating decision by the RO in November 
1979.  

3.  The additional evidence received since the November 1979 
rating decision is not new but cumulative of evidence of 
record.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the January 1977 rating decision denying service 
connection for schizophrenia was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 4005 (as in effect in January 
1977;38 C.F.R. §§ 3.104(a), 3.105 (1998); 38 C.F.R. 
§§ 19.118(b), 19.153 (as in effect in January 1977).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear & Unmistakable Error

The evidence of record at the time of the 1977 rating 
decision included the veteran's service medical records which 
showed that he was first admitted to a post hospital for 
psychiatric evaluation in September 1976.  The records 
indicate that the veteran made several calls to the military 
police (MP) the previous morning complaining that someone was 
trying to break into his house and kill him.  The responding 
officer noted that the veteran seemed dazed, confused, and 
rambling, and the veteran requested protection and an 
investigation into who was trying to kill him.  The veteran 
also reported that he had heard voices calling him bad names 
two days prior to admission, but did not want to repeat what 
they were saying because he feared something might happen to 
him if he talked about the voices.  While hospitalized, the 
veteran's wife reported that he had been hospitalized for 
about one month for treatment of flashbacks secondary to LSD 
when he was 17 years old.  Other than occasional use of 
marijuana, the veteran denied any other drug abuse over the 
past five years.  The records also indicate that the veteran 
was given an Article XV for possession of marijuana in July 
1976.  

The veteran was treated with several medications and his 
anxiety and paranoid delusions gradually weakened after about 
two weeks.  He remained socially withdrawn and suspicious 
throughout his hospitalization and made only slight 
improvement in his interpersonal relationships.  Other than 
ill-defined auditory hallucinations, which the veteran 
complained of on admission, he denied any recurrence while 
hospitalized.  A Medical Evaluation Board was convened in 
October 1976 and recommended that the veteran be placed on 
the Temporary Disabled Retirement List as physically unfit 
for further military duty.  The final diagnoses included 
schizophrenia, paranoid type, acute, severe; manifested by 
flat affect, auditory hallucinations, social withdrawal, 
paranoid delusions and severe anxiety; minimal stress of 
routine military duty; severe prior history of psychiatric 
hospitalization secondary to flashbacks from LSD, treated and 
partially improved with marked impairment for further 
military duty.  

On his separation examination in October 1976 the veteran's 
psychiatric status indicated schizophrenia, paranoid type, 
acute, severe.  

By rating action in January 1977, the RO found that the 
veteran's schizophrenic reaction was characterized by the 
medical Board as being acute in nature and was caused by 
usage of LSD prior to service.  The RO concluded that the 
veteran's acute schizophrenic reaction was caused by usage of 
LSD prior to service, and was not incurred in or aggravated 
by service.  

Analysis

At the time of the January 1977 rating action denying service 
connection for schizophrenia, VA Regulations pertaining to 
finality of rating decisions provided, in part, for the 
following:  

An action or determination on a claim by 
the agency of original jurisdiction shall 
become final if an appeal is not 
initiated and perfected as described in 
Rule 18 (§ 19.118), and the claim cannot 
thereafter be reopened or allowed, except 
as may be otherwise provided by Veterans 
Administration regulations in Title 38, 
Code of Federal Regulations.  (38 C.F.R. 
§ 4005(c))

38 C.F.R. § 19.153 (as in effect in January 1977)

A substantive appeal shall be filed 
within 60 days from the date of mailing 
of the statement of the case, or within 
the remainder of the 1-year period from 
the date of mailing of notification of 
the review or determination being 
appealed, whichever is greater.    

38 U.S.C.A. § 4005(d)(3); 38 C.F.R. § 19.118(b) (as in effect 
in January 1977)

A decision of a duly constituted rating 
agency or other agency of original 
jurisdiction shall be final and binding 
on all field offices of the Department of 
Veterans Affairs as to conclusions based 
on the evidence on file at the time VA 
issues written notification in accordance 
with 38 U.S.C. 5104.  A final and binding 
agency decision shall not be subject to 
revision on the same factual basis except 
by duly constituted appellate authorities 
or except as provided in § 3.105 of this 
part.  

38 C.F.R. § 3.104(a) (1998)  

In this case, the RO rendered its rating decision in January 
1977 and properly notified the veteran in the same month.  
While the veteran filed a notice of disagreement, and an SOC 
was issued, he did not perfect his appeal within the required 
time period.  Hence, the January 1977 rating decision became 
final.  

Previous determinations which are final 
and binding, including decisions of 
service connection . . . will be accepted 
as correct in the absence of clear and 
unmistakable error.  Where evidence 
establishes such error, the prior 
decision will be reversed or amended . . 
.

38 C.F.R. § 3.105(a)(1998) (in pertinent part).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), propounded a three- prong 
test to determine whether clear and unmistakable error was 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which had it not been made would have manifestly changed the 
outcome at the time it was made; and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), the Court 
refined and elaborated upon that test as follows:

...[CUE] is a very specific kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
cannot differ, that the results would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

A claim of CUE is a collateral attack on a final VA RO 
decision.  9 Vet. App. 412 (1996); Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  A determination that there was CUE in a 
prior rating decision must be based on the record and the law 
that existed at the time of the prior decision.  

In order to raise a viable claim of CUE, the veteran must 
assert more than a disagreement as to how the facts were 
weighed and evaluated.  Russell at 313.  If the veteran's 
claim amounts to nothing more than a disagreement with how 
the RO weighed and evaluated the facts before it at the time 
it rendered its initial decision, then there is no valid 
claim of CUE, and the claim must be denied due to the absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  

In this case, the representative on the veteran's behalf is 
arguing that the 1977 decision was clearly and unmistakably 
erroneous.  He notes that the 1977 decision was premature and 
should have been deferred to complete the evidentiary record.  
He notes that the VA should have attempted to obtain a copy 
of the veteran's preservice hospitalization, and that the VA 
should have sought to obtain a copy of the 1978 TDRL 
examination.  The Court has held that a failure in the duty 
to assist cannot constitute CUE.  Hazan v. Gober, 10 Vet.App. 
511 (1997).  In addition, a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Thus, any failure in the duty to assist which may 
have occurred at that time would not constitute a viable 
claim of clear and unmistakable error.  

The representative is also arguing that an insufficient time 
period had elapsed since the acute episode to make a 
determination on chronicity, and that the RO should have 
deferred the decision.  Similarly, he argues that the RO 
should have considered the TDRL examination in April 1978.  
Again, the test for the presence of clear and unmistakable 
error includes the provision that the determination of clear 
and unmistakable error must be based on the record that 
existed at the time of the prior adjudication in question.  
An argument that the RO should have considered evidence 
promulgated after the rating action does not amount to a 
viable claim of clear and unmistakable error.

The representative further argues that the RO in 1977 
misapplied the regulations relating to clear and unmistakable 
error.  However, the basis of the decision was not that 
chronic schizophrenia clearly and unmistakably preexisted 
service but rather that schizophrenia in service was acute in 
nature.  Accordingly, there is no viable claim for clear and 
unmistakable error based on a misinterpretation of the 
presumption of soundness as this was not the basis for the 
denial.  Finally, no argument has been presented as to why 
the result would have been manifestly different but for the 
alleged errors.  

Schizophrenia

As noted above, service connection for schizophrenia was last 
denied by the RO in November 1979 and the veteran did not 
appeal.  The evidence of record at the time of the final 
rating decision included the veteran's service medical 
records, service department records, VA outpatient records 
from 1976 to 1977, and a VA examination conducted in May 
1978.  

VA outpatient records beginning in early January 1977 
indicated that the veteran appeared affectively frozen and 
somewhat fearful.  The examiner indicated that the veteran 
could probably get along on less medication, and the dosage 
of Haldol was reduced.  When seen on January 21, 1977, the 
records indicate that the veteran was not doing well.  The 
veteran stayed around the house most of the time, and he was 
noted to have tremors in his hands and feet.  At that time, 
the veteran's medication was changed from Haldol to 
Thorazine.  

A VA outpatient record of February 1997, indicated that the 
veteran was working in construction, was taking his 
medications, and had no complaints.  A progress note later 
that month noted that the veteran was "doing fine" and was 
working regularly.  In August 1977, the veteran's only 
complaint was feeling drowsy from his medication, which was 
then reduced to 50 mg.  In October 1977, the veteran was 
admitted to a VA hospital for observation due to muscle spasm 
and difficulty breathing.  The records indicate that his 
symptoms were caused by taking too large a quantity of 
medication.  When seen a couple of days later, the veteran 
reported that he was doing fine, except for some depression 
and some slight side effects from the medication.  

A VA examination report in May 1978, noted that the veteran 
was suspicious, guarded, withdrawn, and unmotivated to take 
his medications.  On mental status examination, the veteran 
was casually and neatly dressed.  He was somewhat suspicious 
and very brief in his answers.  The veteran was quite guarded 
and somewhat withdrawn but had good eye contact.  His facial 
expression was flat, and he denied any hallucinations at that 
time or in the past.  He showed a normal amount of motor 
behavior, and the examiner indicated that he had no 
difficulty following the veteran's main goal ideas.  The 
veteran showed no evidence of thought disorder, although he 
appeared slightly anxious.  The veteran was well oriented, 
and he appeared to be of average intelligence.  His memory 
for past and recent events and concentration were good.  

The examiner stated that while the veteran did not appear to 
be psychotic at that time, he probably presented a so-called 
schizophrenia, paranoid type in remission, or residual type.  
The veteran seemed to lead a rather socially constricted way 
of life at the present time.  The examiner opined that the 
veteran probably had problems with his nerves before he 
entered service, and that problems with his nerves during 
service was purely coincidental.  However, the sudden 
pressures in his environment during service could not be 
ruled out as a potential stressor.  In summarizing, the 
examiner stated that it was more likely than not that the 
veteran would be ill regardless of where he was except if he 
were in a hospital and given medication, and even then, he 
might still have been ill.  

By rating action of May 1978, the RO determined that the 
additional evidence presented "no new and factual basis" on 
which to concede service connection either directly or by 
aggravation.

Also of record were copies of letters from the Department of 
the Army informing the veteran that he was being removed from 
the Temporary Disability Retired List and was being 
permanently retired.  The diagnosis at that time was 
schizophrenia, paranoid.  

Based on this evidence, the RO confirmed and continued the 
denial of service connection for schizophrenia by rating 
action in November 1979, on the grounds that new and material 
evidence had not been submitted.  

The evidence added to the record since the November 1979 
rating decision includes Service Department outpatient 
records from 1977 to 1979; private medical records from 
Columbia Area Mental Health for treatment from 1993 to 1995; 
private medical records from Richland Memorial Hospital for 
treatment in January 1995; a VA report for hospitalization in 
April 1995; a transcript of a personal hearing before the RO 
in February 1996, and a decision from the Social Security 
Administration.  

The Service Department outpatient records show treatment for 
various medical problems from 1977 to 1979.  An outpatient 
report in July 1977 indicated that the veteran was taking 
Thorazine for his nerves.  In March 1978, the veteran was 
seen for complaints of nervousness and anxiety.  At the time, 
the veteran was working as a plumber for a local company.  
The records indicate that the veteran was being followed on 
an outpatient basis, and that there had been no evidence of a 
reoccurrence of a psychotic episode.  On examination, the 
veteran was appropriately dressed, and his speech was normal.  
His thought process was intact, and there was no evidence of 
hallucinations or delusions.  The veteran was extremely 
defensive throughout the interview and denied that he had 
ever had a psychotic break.  There was evidence of building 
internal anxiety.  The impression was some evidence of 
"incipient" symptoms.  The veteran was referred to the VA 
neuropsychiatric clinic for evaluation.  

Service Department records in October 1978 indicated that the 
veteran was seen complaining of nervousness.  On examination, 
the veteran was agitated with some paranoid ideation, and his 
mood was moderately depressed.  He was well oriented, his 
affect was appropriate, and his thought process was within 
normal limits.  The veteran denied any auditory or visual 
hallucinations, and was quite defensive throughout the 
interview.  The veteran was seen in September 1979 for 
depression and was referred to the VA Drug/Alcohol program 
for alcohol abuse.  An October 1979 outpatient report noted 
that the veteran was seen for complaints of nervousness for 
the past four months due to family and personal problems.  

Private medical records from Columbia Area Mental Health for 
treatment of depression from 1993 to 1995 were received in 
May 1995.  The records indicate that the veteran was seen 
primarily for job-related tension, depression, and difficulty 
sleeping.  Other stressors included financial problems and 
marital difficulties.  In a report dated in July 1993, the 
veteran reported a 25 year history of alcohol abuse and 
stated that he had used "cocaine, marijuana, etc., until 
1985."  The veteran also reported a history of psychiatric 
hospitalizations at "BMC" and "WSHPI" in 1969 and 1970, 
and subsequent hospitalizations in 1976, 1978, 1980, and 
1985.  The diagnosis was that of Major Depression.  

Medical records from Richland Memorial Hospital indicated 
that the veteran was hospitalized in January 1995 for 
treatment of depression due to financial distress secondary 
to being unemployed since May 1994.  The veteran reported a 
history of marijuana abuse (spending $50 a week on drugs 
prior to admission), excessive drinking recently (veteran 
reported he had been abstinent for 10 years prior to this), 
crying spells in October 1994, and insomnia for the past 
week.  The veteran was obese and reported a history of heavy 
snoring.  He denied any panic attacks or obsessive/compulsive 
symptoms.  The veteran also reported that he had plans to 
drive his car off a mountain on the night prior to admission.  
On mental status examination, the veteran was cooperative and 
his behavior was appropriate.  His mood and affect was 
depressed, and there was some psychomotor retardation.  He 
was alert and well oriented, and his speech was coherent and 
logical.  The veteran denied any hallucinations or delusions.  
He appeared to be of average intelligence, and his judgment 
was intact.  A sleep study revealed the veteran to have 
significant obstructive sleep apnea, and that his mood 
improved remarkably after a night using a C-PAP machine.  The 
diagnoses at discharge included major depression, recurrent, 
possibly secondary to obstructive sleep apnea, alcohol abuse, 
cannabis abuse, and dependent personality traits.  

An April 1995 VA Discharge Summary report indicated that the 
veteran was admitted the previous day complaining of a 
worsening of depression and suicidal thoughts.  The veteran 
had a history of surgery for obstructed airways five weeks 
earlier and was using a C-PAP machine for sleep apnea.  On 
examination, the veteran was calm and cooperative, with a 
mildly depressed affect.  He made good eye contact and smiled 
appropriately.  His speech was of regular rate, rhythm, and 
tone, and his thought processes were logical and linear.  He 
denied any delusions or auditory or visual hallucinations.  
The veteran reported having suicidal thoughts two nights 
earlier, but denied any current suicidal or homicidal 
thoughts.  His memory was intact and his concentration was 
good.  His insight was also good.  

During his hospital stay, the veteran remained calm and 
cooperative, and attended groups, but seemed indifferent to 
all treatment.  When discharge was discussed, the veteran 
always stated that he was not ready.  If he were discharged, 
he would have to live on the streets, even though he did have 
other options.  Because of this behavior, it was determined 
that the veteran had a dependent personality.  Eventually, it 
was made clear to the veteran that he would have to leave, 
and he agreed to go to the local mission.  The diagnoses at 
discharge included adjustment disorder with depressed mood, 
dependent personality disorder, and sleep apnea.  

The veteran testified at a personal hearing before the RO in 
February 1996, that he was never hospitalized for any 
psychiatric or drug related problems prior to entering 
service.  The veteran also testified that he never took any 
drugs prior to or during service, and that his psychiatric 
problems began in service.  

Received in April 1996, was a copy of a decision from the 
Social Security Administration awarding the veteran 
disability benefits.  The decision indicated that the veteran 
was disabled due to severe conditions involving depression, 
nervous condition, blackouts, fatigue, gastrointestinal 
problems, hemorrhoids, hernias, blindness of the left eye, 
obesity, ulcers, sleep apnea, and alcohol and drug use. 

Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
As the RO decided the case simply on the grounds that the 
additional evidence was not new but cumulative of evidence 
already of record, there was no reliance on the Hodge case in 
rendering the RO's decision, and the Board will proceed with 
adjudication of this matter.

The service department records show treatment for various 
medical problems in 1978 and 1979, including complaints 
referable to the psyche.  While this evidence is new in that 
it was not considered previously, it is cumulative of 
evidence of record in that it merely showed a continuation of 
treatment for nervous symptoms.  These records did not 
contain information to the effect that any currently present 
chronic psychiatric disability was incurred in or aggravated 
by service.

The recent private medical records from Columbia Area Mental 
Health and Richland Memorial Hospital, and the VA report for 
hospitalization in April 1995, show treatment primarily for 
job-related tension, financial problems, and marital 
difficulties resulting in depression, and difficulty 
sleeping.  In other words, this evidence is also cumulative 
in that it again showed continuing psychiatric complaints and 
treatment.  It is significant to note that during the 
veteran's VA hospitalization in March and April 1994, the 
treating psychiatrist noted the veteran's prior history of 
schizophrenia and opined that his psychotic break in 1976 was 
"most likely due to DT's after being withdrawn from alcohol 
and drugs at that time."  The Board finds the additional 
private and VA medical records are not new as they do not 
medically link or otherwise offer a basis for establishing a 
nexus between the veteran's current psychiatric disorder and 
service.  

Likewise, the veteran's testimony does not provide any new 
evidence of a relationship between his current psychiatric 
disorder and service.  The veteran and his representative's 
lay assertions regarding the question of medical causation or 
diagnosis cannot constitute "evidence" for purposes of 
reopening the claim as neither are competent to provide such 
evidence.  Brammer v. Derwinski, 3 Vet. App. 223.  

The evidence from the Social Security Administration included 
medical records and an award of disability benefits due to 
multiple physical and psychiatric problems that the veteran 
reported began in August 1994.  These records are not new but 
cumulative.  They do not tend to relate the veteran's current 
psychiatric problems to service.  

In summary, the Board finds that the additional evidence is 
not new since it does not include competent medical findings 
linking the veteran's current psychiatric problems to 
service.  Therefore, a basis to reopen the claim of service 
connection for schizophrenia has not been presented.  


ORDER

As a viable claim of clear and unmistakable error in the 
January 1977 rating decision denying service connection for 
schizophrenia was not presented, the appeal is dismissed.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

